Citation Nr: 0630113	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-30 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1970 to May 1972, 
including in Vietnam, and received a Combat Infantryman 
Badge, Purple Heart and Bronze Star Medal for such service.    

This claim comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Salt 
Lake City, Utah.  

After the RO issued the December 2002 rating decision, the 
veteran moved.  He now lives in the jurisdiction of the RO in 
Seattle, Washington, which certified his claim to the Board 
for appellate review.  In May 2005 and June 2006, the veteran 
testified in support of his claim at the RO, before a 
Decision Review Officer, and by video conference, before the 
undersigned.  

In conjunction with the veteran's claim for service 
connection for bilateral hearing loss, he has referenced 
experiencing tinnitus in correspondence and in testimony.  A 
review of the record reflects that service connection for 
tinnitus was denied by rating action of November 2005.  The 
veteran was advised of this determination and his appellate 
rights.  To date, the veteran has not filed a notice of 
disagreement with this determination.  The veteran should 
contact the RO in a timely manner if he wishes to pursue an 
appeal with regard to this issue.  

The Board REMANDS this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


REMAND

The veteran claims entitlement to service connection for 
bilateral hearing loss.  Additional action is necessary 
before the Board can decide this claim.

First, in a written statement dated April 2004, the veteran 
identified medical facilities, including a VA Medical Center 
in Portland, Oregon, where he received treatment for hearing 
loss.  Records of this treatment are not in the claims file.  
In written statements dated October 2003 and April 2004, he 
identified a VA medical facility where he underwent an 
evaluation of his hearing for the purpose of obtaining 
employment with the Federal Bureau of Investigation (FBI).  
He initially identified such facility as the VA Federal 
Building in Pittsburgh, Pennsylvania and subsequently 
identified it as a VA Medical Center in the same city.  Since 
then, the RO has obtained records from the latter facility, 
but it is unclear whether that facility is the one to which 
the veteran was referring when he mentioned the FBI pre-
employment hearing evaluation.  

The records the veteran has identified in support of his 
claim are within VA's constructive possession and, as such, 
they must be considered in deciding that claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. 
§ 3.159(c)(2) (2005).  Accordingly, on remand, after seeking 
clarification from the veteran regarding the facility in 
Pittsburgh, Pennsylvania, where he allegedly underwent the 
FBI pre-employment hearing evaluation, VA should obtain and 
associate with the claims file the outstanding records, noted 
above.  

Second, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, such 
an examination is necessary.  As the veteran and his 
representative have pointed out in written statements and 
during May 2005 and June 2006 hearings, although the RO 
afforded the veteran a VA examination in April 2004 and 
obtained a VA medical opinion in July 2005, the report of the 
examination and the written opinion are insufficient to 
decide this claim.  Both rule out a relationship between the 
veteran's hearing loss and his service based on an absence of 
hearing loss shown on discharge examination.  Neither 
includes a discussion of whether such hearing loss might have 
developed after service secondary to the veteran's combat-
related noise exposure and/or alleged acoustic trauma.  As 
well, neither acknowledges that it is unusual for an 
individual of the veteran's age to have such hearing loss.  
Given the veteran's and his representative's assertions, 
further medical inquiry is needed.

Based on the foregoing, the Board remands this case for the 
following action:

1.  Contact the veteran and ask him to 
clarify the identity of the Pittsburgh 
medical facility, where he allegedly 
underwent a pre-employment FBI physical 
in the 1980s.  Thereafter, obtain and 
associate with the claims file all 
pertinent VA records identified by the 
veteran, including from the Portland, 
Oregon VA Medical Center.  

2.  Arrange for the veteran to undergo a 
VA audiological examination.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
him to confirm in his written report that 
he conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) question the veteran in detail 
regarding the type of noise to which 
he was exposed and any acoustic 
trauma he suffered in service and 
after service; 

b) indicate whether the veteran 
currently has hearing loss; 

c) assuming the truth of the 
veteran's reported in-service noise 
exposure and acoustic trauma 
history, opine whether any hearing 
loss shown to exist is at least as 
likely as not related to the in-
service noise exposure and/or 
acoustic trauma; 

d) specifically discuss the validity 
of the veteran's assertion that, he 
did not have hearing loss on 
discharge examination, but gradually 
developed such loss after discharge 
secondary to the in-service noise 
exposure and acoustic trauma; 

e) specifically discuss the 
significance of the veteran's age; 
and

f) provide detailed rationale, with 
specific references to the record, 
for the opinion; and

3.  Readjudicate the veteran's claim 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 


(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



